Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed February 19, 2021.
	Claims 1-10 and 12-17 are currently pending and are under examination.
	Benefit of priority is to March 29, 2017.

Withdrawal of Objections and Rejections:
The objection to Claims 10 and 15 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim, is withdrawn.
The rejection of Claims 5, 6, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
The rejection of Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brinkman et al. (IDS; WO 2010/127939), is withdrawn.
The rejection of Claims 7 and 11 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Brinkman et al. (IDS; WO 2010/127939) and Schiedner et al. (IDS; 2008; Efficient and reproducible generation of high-expressing, stable human cell lines without need for antibiotic selection. BMC Biotechnology 8:13, pages 1-11) is withdrawn. 
	**Brinkmanet al. teach Per.C6 cells having adenoovirus E1A (page 11, [0045]); Per.C6 is not an aminocyte.


    PNG
    media_image1.png
    312
    540
    media_image1.png
    Greyscale
.

New Rejections:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
derived from human primary amniocytes”. 
In Claim 2 the term “significantly” is not defined, that is, how will one know if the glcyprotein has significantly less glycosylation that the parent .
Claim 10 provides lists of cell lines that are not derived from human primary amniocytes and therefore Claim 10 lacks antecedent basis in Claim 7. While the use of Trademarks in Claim 10 is permissible the MPEP suggests that ti should be followed by its generic name; also, extra periods within the claim, rather than at the end of the claim, would be avoided.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schiedner et al. (IDS; 2008; Efficient and reproducible generation of high-expressing, stable human cell lines without need for antibiotic selection. BMC Biotechnology 8:13, pages 1-11). 
Schiedner et al. teach that human primary amniocytes can be efficiently transformed by adenoviral E1 functions such as with plasmid pGS119 containing E1A and pIX functions and plasmid PGS119 expressing human AAT glycoprotein (page 2, right col., para 2) and that the ATT was fully glycosylated and sialylated (page 4, right 
Therefore, Schiedner et al. teach a cell line derived from human primary amniocytes genetically modified to express ST6Gal1 and adenovirus E1 and pIX regions (Claim 7, 9, 10- CAP). The amniocytes are a human cell line and therefore the nucleic acid encoding ST6Gal1 is no different than endogenous nucleic acid encoding ST6Gal1 (Claim 8). 
Therefore, Schiedner et al. teach a method for producing a glycoprotein in which at least 80% of the N-glycan antennae are not fucosylated by providing a human amniocytes which are transformed by adenoviral E1 functions such as with plasmid pGS119 containing E1A and pIX functions and genetically modified to overexpress ST3Gal4 and to express ATT (Claim 1-5, 7-10, 13-16).
Claims 6 and 12 are included in this rejection because Schiedner et al. do not teach that the expression of (i) ST3Gal1 and/or (ii) GnTIVa, GnTIVb, and GnTV are not reduced.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of copending Application No. 16/077,425. Although the claims at issue are not identical, they are not patentably distinct from each other because:
 the patented Claim 4 provides cells lines having overexpression of ST6Gal1 and/or ST3Gal4, noting that the reduced expression of the GnTV proteins of Claim 1 is not excluded from instant Claim 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 10,081,798. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented Claim 1 and 2 are drawn to a cell line having the overexpression of ST3Gal4 and St6Gal1, noting that the overexpression of ST3Gal1 is not excluded in instant Claim 7.

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over s 1-4 of U.S. Patent No. 10,793,839.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patented claims are drawn to a sialylated glycoprotein having been expressed in a cell line that is modified for the overexpression of ST3Gal4 and St3Gal1, which is the same cell line that the glycoprotein of Claims 13 and 14 are expressed in.



Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 appears to read over the art of record because Brinkman et al. teach cell lines expressing human alpha 1-antitrypsin (AAT) and either alpha 2,6-sialyltransferase or alpha 2,3- sialyltransferase, which are ST6Gal1 and ST3Gal4, respectively,  but not ST6Gal1 and ST3Gal4 together.  Barnett et al. and Schiedner et al. express these enzymes separately.

Art of record:
Li et al. (2009; Cell surface sialylation and fucosylation are regulated by the cell recognition molecule L1 and PLC-gamma and cooperate to modulate embryonic stem cell survival and proliferation. FEBS Letters. 583: 700-710) teach the cell surface glycosylation patterns of markers of cell types in embryonic stem cells having upregulation of the expression of ST6Gal1 and ST3Gal4.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656